JASON MICHAEL JONES, a/k/a                              )
JASON MICHAEL HILBURN,                                  )
                                                        )
           Movant-Appellant,                            )
                                                        )
v.                                                      )       No. SD35627
                                                        )
STATE OF MISSOURI,                                      )       Filed: May 21, 2019
                                                        )
           Respondent-Respondent.                       )

                 APPEAL FROM THE CIRCUIT COURT OF BUTLER COUNTY

                                           Honorable Paul McGhee

AFFIRMED

           Jason Michael Jones (“Movant”) appeals the motion court’s denial of his amended

Rule 29.15 1 motion for post-conviction relief (“amended motion”) following an evidentiary

hearing. As the State correctly argues, because the claims Movant raises in this appeal were

not included in the amended motion, we must affirm.

                                                  Background

           A jury found Movant guilty of selling a controlled substance to an undercover

officer, and the trial court sentenced him as a persistent offender to serve 20 years in the

1
    All rule references are to Missouri Court Rules (2019).


                                                            1
Department of Corrections. See section 195.211. 2 We affirmed Movant’s conviction on

direct appeal in State v. Jones, 525 S.W.3d 132 (Mo. App. S.D. 2017).

        The amended motion was filed on March 1, 2018, and it alleged 24 instances of

ineffective assistance of trial and appellate counsel. 3 The amended motion incorporated all

of Movant’s timely-filed pro se claims, and it added two additional claims. As relevant to

this appeal, claim “(1) 2” alleged that

                 Jordan Cantoni[ 4] came into the case and me[t] with Movant for the
        first time on November 27, 2015, with the trial being held on December 2,
        2015, and handled the trial without proper preparation to form a solid trial
        strategy, did not question witness [sic] properly during the trial, failed to
        bring up key evidence fo [sic] crime during cross-examination of witness,
        failed to play the second video during trial, failed to properly represent
        Movant because of lack of preparation of case facts . . . put on no defense
        during trial . . . came into the case a week prior to trial which led to poor trial
        strategy[.]

        Claim “(l) 4” made similar allegations as to Theodore Liszewski. Specifically it

claimed that he “failed to meet with [M]ovant enough to prepare proper defense prior to

trial, . . . failed to put on a defense case during trial, [and] did not do a proper investigation

of case which in turn led to poor trial strategy[.]”

        Claim “(h)” alleged that Movant suffered a “[m]iscarriage of [j]ustice” in that “the

confidential informant [(“CI”)] was allowed to continue working with law enforcement

while continuing to commit unrelated felonies and received immunity from crimes[.]”

        After hearing the testimony of trial counsel and Movant, the motion court issued its

“FINDINGS OF FACT AND CONCLUSIONS OF LAW” that found Movant “did not


2
  Unless otherwise indicated, all statutory references are to RSMo 2016. Effective January 1, 2017, section
195.211 was renumbered as section 579.055.
3
  We have independently verified that, after the motion court found that Movant had been abandoned by post-
conviction counsel, the amended motion was appropriately treated as timely filed. See Moore v. State, 458
S.W.3d 822, 825-26 (Mo. banc 2015).
4
  Movant was represented by two attorneys at trial, Jordan Cantoni and Theodore Liszewski. We refer to them
collectively as “trial counsel.”


                                                     2
prove” any of his claims, including those described above, and it denied post-conviction

relief. This appeal timely followed.

                                                    Analysis

           As Movant’s points suffer from the same fatal defect, we address them together.

Point 1 claims the motion court clearly erred in denying Movant post-conviction relief

because

           trial counsel [] failed to act as reasonably competent attorneys under the same
           or similar circumstances by choosing the unreasonable trial strategy of
           contesting only identity when the video of the transaction clearly showed
           [Movant]’s face. [Movant] was prejudiced because his entire defense was
           staked on the objectively false and nonviable theory, and [Movant] had an
           alternate theory that was possible.

(Emphasis added.)

           Point 2 claims the motion court erred in denying relief because

           the State withheld evidence that [the CI] had been accused of fleeing from
           police, possession of a controlled substance, and burglary, but charges were
           dismissed or being held in abeyance for [the CI] to assist the drug task force
           in setting up undercover drug buys, including the one in the present case.

           The refined complaints Movant now attempts to raise on appeal are different from

the more generic claims contained in his amended motion. In the amended motion, Movant

claimed only that trial counsel employed a “poor trial strategy[.]” He neither specified what

the poor strategy was, nor said what was wrong with it. On appeal, Movant’s first point

attempts to challenge “the unreasonable trial strategy of contesting only identity[.]” He

further adds that contesting identity was a “nonviable theory” when “an alternate theory”

was available. 5 In regard to the CI, the amended motion claimed that Movant suffered a

“Miscarriage of Justice” because the CI “was allowed to continue working with law

enforcement while continuing to commit unrelated felonies and received immunity from

5
    The point does not identify what such an “alternate theory” might have been.


                                                        3
crimes[.]” Point 2 goes further in claiming that the “State withheld evidence” of three

specific crimes the CI allegedly committed, and it claims that the charges against the CI for

those crimes were being dismissed or suspended in exchange for the CI’s testimony at

Movant’s trial. 6

           “Claims not raised in a motion for post-conviction relief are deemed waived and

cannot be reviewed on appeal. [Further,] ‘[p]leading defects cannot be remedied by the

presentation of evidence and refinement of a claim on appeal.’” Tisius v. State, 519 S.W.3d
413, 431 (Mo. banc 2017) (internal citation and quotation omitted); Rule 29.15(d). Finally,

“there is no plain error review in an appeal from a post-conviction judgment for a claim that

was not presented in the post-conviction motion.” Mallow v. State, 439 S.W.3d 764, 769-70

(Mo. banc 2014).

           Because Movant’s claims on appeal were not contained in the amended motion, they

are “deemed waived and cannot be reviewed on appeal.” Tisius, 519 S.W.3d at 431.

           The motion court’s denial of post-conviction relief is affirmed.


DON E. BURRELL, P.J. – OPINION AUTHOR

NANCY STEFFEN RAHMEYER, J. – CONCURS

GARY W. LYNCH, J. – CONCURS




6
    The State did not call CI as a witness at Movant’s trial.


                                                           4